MICHAEL D. BUSTAMANTE, Judge (concurring in part and dissenting in part). {38} I concur in all of the majority opinion except Section B. In Section B the majority refuses to allow the Trust to be used to help satisfy Mrs. Bell’s claims under the omitted spouse statute on the theory that it should not be deemed a “statutory allowance” under Section 46A-5-505(A)(3). The majority asserts that using Trust assets to satisfy the obligation created by the omitted spouse statute would “artificially” enlarge the probate estate; the majority refuses to do so as a matter of policy. {39} I do not share the majority’s concern or view. If the legislature intended omitted spouses to be limited to the specific monetary allowance provided in Section 45-2-402, there would be no need to address separately the issue of omitted spouses. The effect of the majority’s position is to artificially limit a benefit created by the legislature. The perverse effect of this limit is most evident when the deceased places most or all of a large estate in a revocable inter vivos trust. The monetary allowance of Section 45-2-402 may be dwarfed by the size of the total estate. I see no rhyme or reason behind the majority’s decision to potentially punish omitted spouses in such a situation. There is no reason evident from the provisions or structure of the Probate Code, which requires that the omitted spouse statute be given less protection than the statutory allowance. There is no rhyme to treating omitted spouses less favorably than general creditors of the estate. To do so seems to me bad policy and contrary to the legislative intent behind the omitted spouse statute. {40} The purpose of an omitted spouse statute is to guard against unintentional disinheritance. See In re Estate of Moi, 136 Wash.App. 823, 151 P.3d 995, 997 (2006) (“An omitted spouse statute’s purpose is to prevent the unintentional disinheritance of the surviving spouse of a testator who marries after making a will and then dies without ever changing it.” (internal quotation marks and citation omitted)). Section 45-2-301(A) provides an omitted spouse with an intestate share of the testator’s estate, unless any of three exceptions are met. See § 45-2-301(A)(l)-(3). By enumerating these exceptions, the legislature has set forth specific situations from which the testator’s intent with regard to the omitted spouse can be inferred so as to overcome the general purpose of the statute. When none of the exceptions applies, the general purpose of the statute remains in effect. {41} Nevertheless, the majority concludes that assets held in a revocable inter vivos trust are insulated from this general purpose. There is nothing sacrosanct about a revocable inter vivos trust. If a trust can be invaded for the purpose of satisfying statutory allowances and debts owed to creditors of the estate, there is no reason why it cannot also be used to satisfy an omitted spouse’s intestate share under Section 45-2-301.